IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39494

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 652
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 1, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
SEAN CHRISTOPHER BRUMFIELD,                      )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Appeal from order revoking probation and reinstating previously suspended
       sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Pursuant to a plea agreement, Sean Christopher Brumfield pled guilty to burglary, I.C. §
18-1401. The district court imposed a unified sentence of five years, with a minimum period of
confinement of two years. The district court suspended the sentence and placed Brumfield on
probation. On December 16, 2009, this probation was revoked and the suspended sentence was
ordered into execution. Pursuant to I.C. §19-2601(4), the district court retained jurisdiction for
180 days. 1   On June 22, 2010, the district court entered an order suspending Brumfield’s


1
        Idaho Code Section 19-2601(4) has since been amended to provide for a 365-day period
of retained jurisdiction. See 2010 Idaho Sess. Laws, ch. 350, § 1, p. 913.


                                                1
sentence and placing him on probation. On December 16, 2011, after Brumfield admitted to
violating several terms of the probation, the district court revoked probation and ordered
execution of the suspended sentence. Brumfield appeals.
       Brumfield argues that the district court abused its discretion when it revoked his
probation on December 16, 2011. The district court entered the June 22, 2010, order more than
180 days after the district court revoked Brumfield’s probation, ordered the suspended sentence
into execution, and retained jurisdiction. Upon the expiration of the 180-day time period, the
district court lost jurisdiction to place Brumfield on probation. See State v. Taylor, 142 Idaho 30,
31, 121 P.3d 961, 962 (2005). Because the district court lacked jurisdiction to remove Brumfield
from the custody of the Board of Correction and place him on probation, we affirm the order
revoking probation and ordering execution of the previously imposed sentence. State v. Diggie,
140 Idaho 238, 241, 91 P.3d 1142, 1145 (Ct. App. 2004).
       Even if we were to address the merits of Brumfield’s appeal, it is within the trial court’s
discretion to revoke probation if any of the terms and conditions of the probation have been
violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122 Idaho 324, 325, 834 P.2d 326, 327 (Ct.
App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772 P.2d 260, 261 (Ct. App. 1989); State v.
Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App. 1988). The court may, after a probation
violation has been established, order that the suspended sentence be executed or, in the
alternative, the court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett,
122 Idaho at 326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct.
App. 1989). The court may also order a period of retained jurisdiction. State v. Urrabazo, 150
Idaho 158, 162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed
on appeal only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at
326, 834 P.2d at 328. Applying the foregoing standards, and having reviewed the record in this
case, we cannot say that the district court abused its discretion by revoking probation and
ordering execution of Brumfield’s suspended sentence. Therefore, the district court’s December
16, 2011, order revoking probation and reinstating Brumfield’s previously suspended sentence is
affirmed.




                                                 2